Chief Justice SAYLOR,
concurring.
I join the majority opinion, except for its treatment of the forfeiture-of-counsel issue in Part II. I obviously have reservations about this subject,' as I joined Madame Justice Todd’s dissenting opinion in Commonwealth v. Lucarelli, 601 Pa. 185, 971 A.2d 1173 (2009). Given the importance of the right to counsel, the Lucarelli dissent favored implementation of procedural safeguards relative to at least one strain of forfeiture, as are considered necessary in a number of other jurisdictions. Id. at 201-07, 971 A.2d at 1183-87 (Todd, J., dissenting); cf. Commonwealth v. Means, 454 Mass. 81, 907 N.E.2d 646, 661-62 (2009). See generally Sarah Gerwig-Moore, Gideon’s Vuvuzela: Reconciling the 'Sixth Amendment’s Promises With the Doctrines of Forfeiture and Implicit Waiver of Counsel, 81 Miss. L.J. 439, 452 (2012) (surveying various approaches employed by courts in addressing waiver and forfeiture scenarios).
In light of the above, I am circumspect about injecting a forfeiture rationale into a case at the appellate-review stage, where such forfeiture simply was not the basis for the disposition of the court of original jurisdiction. Rather, as the majority otherwise recognizes, the PCRA court’s decision on the relevant point rested on its conclusion that Appellant expressly waived his right to counsel.